Citation Nr: 1507584	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  08-17 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Meniere's disease with vertigo.

2.  Entitlement to service connection for keloid scars of the chest, face, shoulder, back, and arms.

3.  Entitlement to service connection for a chronic disability manifested by microscopic hematuria. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971 and from December 1990 to August 1991.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at a Board hearing in Winston-Salem, North Carolina.  A transcript is included in the VBMS claims file.  The VLJ who conducted that hearing is no longer employed at the Board.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.707 (2014).  In a February 2012 letter, the Board informed the Veteran of this fact, and provided him with an opportunity to have a new Board hearing before another VLJ.  The Veteran did not respond to the Board's letter.  Thus, a new hearing will not be provided in this matter pursuant to 38 C.F.R. § 20.707.  The Board will, therefore, proceed with its appellate review of the claims.

The Veteran's claims were initially before the Board in March 2010, at which time the issues still on appeal were remanded with instructions to obtain private medical records and schedule a VA examination for the Veteran.  The claims were again before the Board in May 2013, and again remanded with instructions to schedule an additional VA examination and provide the Veteran's representative an opportunity to provide a VA Form 646 or equivalent in support of the Veteran's claims.  Additional instructions in the May 2013 remand pertained to an earlier effective date claim fully granted by a September 2013 rating decision and therefore no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must once again be remanded to ensure compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As noted in the Board's May 2013 remand, the Veteran was previously represented in this appeal by The American Legion, including at his November 2009 hearing.  In April 2013, the Veteran appointed the National Association for Black Veterans (NABV) as his new representative for this appeal.  Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  On this basis, the Board found that there was no Form 646 of record and at no time during the appeal had NABV been given an opportunity to review the claims files and present a written statement regarding the appeal.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 27 (August 4, 2009).

The VA Manual indicates that VA Form 646 can be executed in remanded cases when further consideration is required by the RO.  It is not required for remanded appeals when new evidence is not submitted or when the appeal was remanded by the Board solely for the assembly of medical records and is forwarded without further consideration by the AOJ.  See id.  In the present case, new evidence has entered the record since the original remand in March 2010, including multiple VA examination reports.  In order to preserve the Veteran's due process rights, NABV must be given an opportunity to review the record and provide argument in support of the Veteran's claims. 

In the Board's May 2013 remand, the RO was instructed to afford the NABV an opportunity to review the claims file and complete a VA Form 646 or equivalent.  The RO was further instructed that if it was unable to contact the NABV, the Veteran should be notified to ensure due process.  The Board finds that neither of these steps were taken.  Because the Board finds that its remand instructions have not been complied with, another remand is necessary.   Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran's representative from the National Association of Black Veterans in order to obtain a VA Form 646 or other written argument in support of the Veteran's appeal.  If the representative cannot be contacted, the Veteran should be so notified by letter and given the opportunity to appoint another representative to ensure that his due process rights are protected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




